Citation Nr: 1545219	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-08 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and from August 1974 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the case was transferred to the RO in Chicago, Illinois.

The Veteran was afforded a Board videoconference hearing in July 2014; unfortunately, VA was unable to produce a written transcript of the proceeding due to an audio technical malfunction.  The Veteran was notified of the malfunction, and in September 2014 he requested that a new videoconference hearing be scheduled.  Another hearing was held before the undersigned in August 2015.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for arthritis of the left and right knee.  During the August 2015 Board hearing, the Veteran asserted he had pain in knees after parachute jumps that would come and go.  He was afforded a VA examination in July 2013.  At that time the examiner opined that the Veteran's rheumatoid arthritis of the left knee and right knee was not at least as likely as not related to the knee problems noted during service.  Specifically, the examiner noted that the Veteran's rheumatoid arthritis was diagnosed 20 years after discharge.  He further noted that rheumatoid arthritis is most likely genetic.  The Veteran's assertions of continuity of symptoms during and since service, to include his testimony at his August 2015 Board hearing, were not addressed.  The examiner also indicated that the Veteran had degenerative arthritis of the left knee.  However, no opinion was provided regarding whether the Veteran's degenerative arthritis of the left knee was incurred in or is otherwise related to active duty service.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds a remand is warranted in order to obtain an addendum opinion.  

During the August 2015 Board hearing, the Veteran also asserted that he was treated at the VA Medical Centers (VAMCs) in Savannah, Georgia and Charleston, South Carolina within one year of separation for service.  On remand, VA treatment records should be sought from these facilities for the period mentioned.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from the Savannah, Georgia and Charleston, South Carolina VAMCs beginning in 1981 and associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  After attempting to obtain the records requested above, refer the case to the VA examiner who conducted the July 2013 VA examination (or a suitable substitute) for a supplemental medical opinion.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not that any currently diagnosed arthritis of the knees had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service.

The examiner should note the Veteran's assertions of in-service complaints as well as take into account his lay statements regarding onset, symptoms, and continuity of symptoms since service.

3.  After any additional notification and/or development deemed necessary is undertaken, the issue on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




